United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Woonsocket, RI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-48
Issued: July 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 6, 2010 appellant filed a timely appeal from a September 8, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his occupational
disease claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained arthritis in both hips causally related to factors of
his federal employment.
FACTUAL HISTORY
On July 22, 2010 appellant, then a 53-year-old letter carrier, filed an occupational disease
claim alleging that he sustained hip arthritis due to factors of his federal employment. In an
accompanying statement, he related that he experienced pain and stiffness in the bilateral hips
1

5 U.S.C. § 8101 et seq.

beginning 2010. Appellant attributed his condition to walking, climbing stairs and entering and
exiting a truck in the performance of his work duties over 22 years.
In a note dated July 18, 2010, Dr. Robert S. Mathieu, a Board-certified internist,
diagnosed hip pain and found that appellant should not work beginning July 19, 2010.
By letter dated July 28, 2010, OWCP requested additional factual and medical
information, including a detailed report from appellant’s attending physician explaining whether
factors of his federal employment caused a diagnosed condition.
In a report dated August 17, 2010, Dr. Gary Ferguson, an orthopedic surgeon, discussed
appellant’s complaints of bilateral hip pain increasing in severity over the past several years. He
stated, “[Appellant] drives a heavy truck in a mill service job that includes delivery of
[employing establishment] mail on foot for about two to three miles of walking per day. Overall
his disability is severe because of this, and he is now one month out of work because of this
pain.” Dr. Ferguson listed findings on examination and reviewed x-rays of the hips and pelvis.
He diagnosed disabling bilateral advanced osteoarthritis. Dr. Ferguson stated, “It was explained
that this is a preexisting condition which has developed in an acquired fashion over many years
of time. While it is true that [appellant’s] current job situation has aggravated the condition, that
same job is not thought to have actually caused the condition.”
In a letter dated August 21, 2010, appellant described his work duties and related that two
years ago his route was lengthened and his package delivery substantially increased. At that time
he began experiencing “aches [and] pains that are consistent with my present condition.”
Appellant had increased pain and stiffness after a workday.
By decision dated September 8, 2010, OWCP denied appellant’s occupational disease
claim. It found that he did not submit sufficient medical evidence to establish that he sustained
bilateral hip osteoarthritis due to the accepted work factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
2

5 U.S.C. § 8101 et seq.

3

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Ellen L. Noble, 55 ECAB 530 (2004).

2

presence or existence of the disease or condition for which compensation is claimed;5 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;6 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.7
Where a claimant has a preexisting condition which is not disabling, but which becomes
disabling because of aggravation causally related to the employment, then regardless of the
degree of such aggravation, the resulting disability is compensable.8 It is not necessary to prove
a significant contribution of factors of employment to a condition for the purpose of establishing
causal relationship. If the medical evidence reveals that an employment factor contributes in any
way to the employee’s condition, such condition would be considered employment related for
purposes of compensation under FECA.9
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility to see that justice is done.10 The nonadversarial policy of proceedings
under FECA is reflected in OWCP’s regulations at section 10.121.11
ANALYSIS
Appellant alleged that he sustained bilateral hip arthritis due to walking, climbing stairs
and getting in and out of a truck in the course of his federal employment. OWCP accepted the
occurrence of the claimed employment factors. The issue, therefore, is whether the medical
evidence establishes a causal relationship between the claimed conditions and the identified
employment factors.
On August 17, 2010 Dr. Ferguson evaluated appellant for increasing pain in both hips.
He diagnosed bilateral advanced osteoarthritis of the hips. Dr. Ferguson discussed appellant’s
work duties of delivering mail and driving a heavy truck. He attributed the bilateral hip
osteoarthritis to a preexisting condition and found that the condition was not caused by his
employment. Dr. Ferguson determined, however, that appellant’s employment aggravated his
osteoarthritis.
5

Michael R. Shaffer, 55 ECAB 386 (2004).

6

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

7

Beverly A. Spencer, 55 ECAB 501 (2004).

8

See L.R., 58 ECAB 369 (2007); Roger W. Griffith, 51 ECAB 491 (2000) (any contribution of employment
factors is sufficient to establish the element of causal relationship).
9

See Arnold Gustafson, 41 ECAB 131 (1989).

10

Jimmy A. Hammons, 51 ECAB 219 (1999).

11

20 C.F.R. § 10.121.

3

Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence to see that justice is done.12
Dr. Ferguson provided a clear opinion that appellant’s work duties aggravated his bilateral hip
arthritis. He based his diagnosis of bilateral hip arthritis on x-rays studies and demonstrated a
thorough knowledge of appellant’s work duties. Dr. Ferguson’s opinion that employment factors
aggravated the bilateral hip arthritis generally supported appellant’s claim. It is unequivocal,
bolstered by objective findings and based on a firm diagnosis and an accurate work history.
Dr. Ferguson’s opinion lacks only an explanation of how the accepted work factors caused the
aggravation. As discussed, causal relationship does not denote a single and exclusive causative
factor. Where a person has a preexisting condition which is not disabling but which becomes
disabling because of aggravation causally related to the employment, then regardless of the
degree of such aggravation, the resulting disability is compensable.13 Consequently, while the
medical evidence from Dr. Ferguson is insufficiently rationalized to meet appellant’s burden of
proof, it raises an undisputed inference of causal relationship sufficient to require further
development by OWCP.14 Accordingly, the Board will remand the case to the Office. On
remand, OWCP should further develop the medical record to determine whether appellant
sustained an employment-related aggravation of bilateral hip arthritis. Following this and such
further development as OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

12

See A.A., 59 ECAB 726 (2008); Phillip L. Barnes, 55 ECAB 426 (2004).

13

When employment factors case an aggravation of an underlying condition, the employee is entitled to
compensation for the periods of disability related to the aggravation. See Chris Wells, 52 ECAB 445 (2001).
14

See supra note 12.

4

ORDER
IT IS HEREBY ORDERED THAT the September 8, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: July 18, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

